Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 1 of 9 PageID #: 1344




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 CALVIN MCKELLER,                                      )
                                                       )
                                 Petitioner,           )
                                                       )
                           v.                          )       No. 1:19-cv-02112-JPH-MJD
                                                       )
 WARDEN,                                               )
                                                       )
                                 Respondent.           )

           ORDER DENYING PETITION FOR A WRIT OF HABEAS CORUPUS

        Petitioner Calvin McKeller was convicted of robbery in an Indiana state court. He now

 seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254, raising the following two grounds for

 relief: 1) that his trial counsel provided ineffective assistance of counsel when he failed to object

 to a faulty accomplice liability jury instruction, and 2) that his admission that he was a habitual

 offender was not made voluntarily, knowingly, or intelligently. For the following reasons

 explained below, Mr. McKeller's petition for a writ of habeas corpus is denied and a certificate of

 appealability will not issue.

                                                   I.
                                               Background

        Federal habeas review requires the Court to "presume that the state court's factual

 determinations are correct unless the petitioner rebuts the presumption by clear and convincing

 evidence." Perez-Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.

 § 2254(e)(1). On direct appeal, the Indiana Court of Appeals summarized the relevant facts and

 procedural history as follows:

          On July 4, 2011, McKeller called Brenai Baxter ("Baxter") and invited her to a
          barbeque. Baxter had previously met McKeller and his friend, Kevin Perry
          ("Perry"), at another barbeque about a week prior. Baxter decided to go to the



                                                   1
Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 2 of 9 PageID #: 1345




         barbeque and agreed to give McKeller a ride in her car. Baxter and her five-year-
         old son picked McKeller up. McKeller gave Baxter directions to a house, but not
         an address. McKeller noticed some sandals in the car and asked Baxter if he
         could purchase them. Initially Baxter refused, but she eventually agreed.
         McKeller told Baxter to park in an alley. Baxter did not see anyone else and
         asked McKeller about others attending the barbeque. McKeller told her that the
         other attendees parked in front of the house. McKeller exited the car to get the
         money for the sandals. When McKeller returned, Perry was with him. Perry
         asked Baxter if he could look at the sandals. Baxter turned around to grab the
         sandals. When she turned back toward Perry, he was pointing a gun at her, and
         McKeller was pointing a gun at her son. Perry demanded money from Baxter.
         She refused, and Perry reached into Baxter's bra and took her money. Perry and
         McKeller ran away, and Baxter called the police.

         On July 7, 2011, the State charged McKeller with robbery and unlawful
         possession of a firearm by a serious violent felon, both Class B felonies.
         McKeller was charged jointly with Perry for the robbery. The State also charged
         McKeller with pointing a firearm as a Class D felony and carrying a handgun
         without a license as a Class A misdemeanor. A jury trial was held on July 30,
         2012. After the presentation of evidence, McKeller tendered an instruction for
         Class C felony robbery as a lesser-included offense of the Class B felony
         robbery. The State objected, and the trial court refused to give McKeller's
         tendered instruction. The trial court did instruct the jury on the theory of
         accompli[]ce liability. The jury convicted McKeller of robbery, but acquitted
         him of the other charges.

 McKeller v. State, 2013 WL 3325153, 990 N.E.2d 68, *1 (Ind. Ct. App. 2013) (McKeller I).

         The Indiana Court of Appeals affirmed Mr. McKeller's conviction and the Indiana

  Supreme Court denied his petition to transfer. Id.; dkt. 7-2.

        Mr. McKeller filed a petition for post-conviction relief, which was denied after an

 evidentiary hearing. Dkt. 7-10. Mr. McKeller appealed, raising two issues. First, he argued that he

 had received ineffective assistance from his trial counsel for not objecting to a jury instruction on

 accomplice liability. Second, he argued that his admission to the habitual offender enhancement

 was invalid because he was not properly advised. McKeller v. State, 2018 WL 4403562, 111 N.E.3d

 260 (Ind. Ct. App. 2018) (McKeller II). The Indiana Court of Appeals affirmed the post-conviction

 court and the Indiana Supreme Court denied Mr. McKeller's petition to transfer. Id.; dkt. 7-11.




                                                   2
Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 3 of 9 PageID #: 1346




        Mr. McKeller filed the instant petition for a writ of habeas corpus on May 28, 2019, raising

 the same two issues he raised on appeal during state post-conviction proceedings. Dkt. 1. The

 respondent filed a return to the order to show cause. Dkt. 7. Mr. McKeller did not file a reply and

 the time to do so has passed.

                                                 II.
                                           Applicable Law

        A federal court may grant habeas relief only if the petitioner demonstrates that he is in

 custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a).

 The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") directs how the Court

 must consider petitions for habeas relief under § 2254. "In considering habeas corpus petitions

 challenging state court convictions, [the Court's] review is governed (and greatly limited) by

 AEDPA." Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

 marks omitted). "The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

 retrials and to ensure that state-court convictions are given effect to the extent possible under law."

 Id. (citation and quotation marks omitted).

        A federal habeas court cannot grant relief on a claim that the state court adjudicated on the

 merits unless the state court's adjudication:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d).

        "The decision federal courts look to is the last reasoned state-court decision to decide the

 merits of the case, even if the state's supreme court then denied discretionary review." Dassey, 877




                                                   3
Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 4 of 9 PageID #: 1347




 F.3d at 302. "Deciding whether a state court's decision 'involved' an unreasonable application of

 federal law or 'was based on' an unreasonable determination of fact requires the federal habeas

 court to train its attention on the particular reasons—both legal and factual—why state courts

 rejected a state prisoner's federal claims, and to give appropriate deference to that decision[.]"

 Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018) (citation and quotation marks omitted). "This

 is a straightforward inquiry when the last state court to decide a prisoner's federal claim explains

 its decision on the merits in a reasoned opinion." Id. "In that case, a federal habeas court simply

 reviews the specific reasons given by the state court and defers to those reasons if they are

 reasonable." Id.

        "For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

 an incorrect application of federal law." Harrington v. Richter, 562 U.S. 86, 101 (2011). "A state

 court's determination that a claim lacks merit precludes federal habeas relief so long as fairminded

 jurists could disagree on the correctness of the state court's decision." Id. "If this standard is

 difficult to meet, that is because it was meant to be." Id. at 102. "The issue is not whether federal

 judges agree with the state court decision or even whether the state court decision was correct. The

 issue is whether the decision was unreasonably wrong under an objective standard." Dassey, 877

 F.3d at 302. "Put another way, [the Court] ask[s] whether the state court decision 'was so lacking

 in justification that there was an error well understood and comprehended in existing law beyond

 any possibility for fairminded disagreement.'" Id. (quoting Richter, 562 U.S. at 103). "The bounds

 of a reasonable application depend on the nature of the relevant rule. The more general the rule,

 the more leeway courts have in reaching outcomes in case-by-case determinations." Schmidt v.

 Foster, 911 F.3d 469, 477 (7th Cir. 2018) (en banc) (citation and quotation marks omitted).




                                                  4
Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 5 of 9 PageID #: 1348




                                                III.
                                             Discussion

         Mr. McKeller raises two grounds for relief: 1) his trial counsel provided ineffective

 assistance of counsel when he failed to object to a faulty accomplice liability jury instruction, and

 2) his admission that he was a habitual offender was not made voluntarily, knowingly, or

 intelligently.

     A. Ineffective Assistance of Counsel

         Mr. McKeller argues that he was denied effective assistance of trial counsel when counsel

 failed to object to an accomplice liability instruction that included the language: "To be guilty, he

 does not have to personally participate in the crime nor does he have to be present when the crime

 is committed." Dkt. 1 at 3.

         A criminal defendant has a right under the Sixth Amendment to effective assistance of

 counsel. See Strickland v. Washington, 466 U.S. 668, 687 (1984). For a petitioner to establish that

 "counsel's assistance was so defective as to require reversal," he must make two showings: (1) that

 counsel rendered deficient performance that (2) prejudiced the petitioner. Id. "This inquiry into a

 lawyer's performance and its effects turns on the facts of the particular case, which must be viewed

 as of the time of counsel's conduct." Laux v. Zatecky, 890 F.3d 666, 673–74 (7th Cir. 2018)

 (citation and quotation marks omitted). "As for the performance prong, because it is all too easy

 to conclude that a particular act or omission of counsel was unreasonable in the harsh light of

 hindsight, Strickland directs courts to adopt a strong presumption that counsel's conduct falls

 within the wide range of reasonable professional assistance." Id. at 674 (citation and quotation

 marks omitted). "The prejudice prong requires the defendant or petitioner to 'show that there is a

 reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

 would have been different.'" Laux, 890 F.3d at 674 (quoting Strickland, 466 U.S. at 694).



                                                  5
Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 6 of 9 PageID #: 1349




         The Indiana Court of Appeals correctly stated the Strickland standard. McKeller II, 111

 N.E.3d 260 at *2. It then concluded that had trial counsel objected to the jury instruction, the

 objection would have been sustained. Id. at *3. However, the Indiana Court of Appeals affirmed

 the post-conviction court's determination that Mr. McKeller was not prejudiced by his counsel's

 error because the evidence against him—including testimony from the victim that Mr. McKeller

 participated in the robbery—was strong. Id. at *4. This was not an unreasonable application of

 Strickland. Mr. McKeller is not entitled to relief on this ground.

     B. Habitual Offender Admission

         Mr. McKeller next argues that his admission that he is a habitual offender was not made

 voluntarily, knowingly, and intelligently because the trial judge did not advise him that doing so

 would waive his right to confront and cross-examine witnesses and his privilege against self-

 incrimination. Dkt. 1 at 3. A court may not accept a "defendant's guilty plea 'without an affirmative

 showing that it was intelligent and voluntary.'" Dansberry v. Pfister, 801 F.3d 863, 864 (7th Cir.

 2015) (quoting Boykin v. Alabama, 395 U.S. 238, 242 (1969)). This means that the record must

 demonstrate, among other things, that the defendant knowingly waived (1) the privilege against

 compulsory self-incrimination, (2) the right to a jury trial, and (3) the right to confront his or her

 accusers. Boykin, 395 U.S. at 243.

         Mr. McKeller admitted his habitual offender status for sentencing purposes. See Ind. Code

 § 35-50-2-8(a) (West 2012) ("Except as otherwise provided in this section, the state may seek to

 have a person sentenced as a habitual offender for any felony by alleging, on a page separate from

 the rest of the charging instrument, that the person has accumulated two (2) prior unrelated felony

 convictions."). "[T]he status of habitual offender is not a separate offense. It is merely a fact which,

 when found by a jury, requires the trial court to enhance the sentence for the instant crime by the




                                                    6
Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 7 of 9 PageID #: 1350




 statutory term." Lord v. State, 531 N.E. 2d 207, 208 (Ind. 1988); see also Denton v. Duckworth,

 873 F.2d 144, 148 (7th Cir. 1989) ("We agree with the Indiana court that the habitual offender

 statute . . . does not create a separate offense.").

         Although the habitual offender enhancement is not a separate offense, Indiana courts treat

 an admission to the status as a guilty plea. McKeller II, 111 N.E.3d 260 at *4 (citing Vanzandt v.

 State, 730 N.E.2d 721, 726 (Ind. Ct. App. 2000)). But there is no clearly established federal law

 that habitual offender admissions are guilty pleas to which Boykin applies, even if state law treats

 them as such.

         No Supreme Court precedent clearly establishes that Mr. McKeller was constitutionally

 entitled to a jury trial, with the right to cross examine witnesses and remain silent, on the habitual

 offender enhancement. The Supreme Court's decision in Apprendi suggests that Mr. McKeller has

 no such right under the Sixth Amendment. See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)

 (“Other than the fact of a prior conviction, any fact that increases the penalty for a crime beyond

 the prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable

 doubt.") (emphasis added). So, the post-conviction appellate court's holding that he knowingly

 waived these rights cannot be "contrary to" or an "unreasonable application of" clearly established

 federal law under 28 U.S.C. § 2254(d)(1). See Long v. Pfister, 874 F.3d 544, 547−50 (7th Cir.

 2017) (en banc) (denying habeas relief and declining to review state court's harmless error

 determination because error found by state court was not violation of "clearly established" federal

 law under 28 U.S.C. § 2254(d)(1)).

         Furthermore, the Indiana Court of Appeals reasonably applied Boykin to conclude that

 Mr. McKeller failed to show he was ignorant of the rights he waived when he admitted to being a

 habitual offender. "McKeller, who had just received advisements as part of his jury trial before




                                                        7
Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 8 of 9 PageID #: 1351




 proceeding to the habitual offender phase, did not establish that he was unaware of his Boykin

 rights." McKeller II, 111 N.E.3d 260 at *4. For these reasons, Mr. McKeller is not entitled to relief

 on this ground.

                                                  IV.
                                     Certificate of Appealability

         "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

 "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

 of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In deciding whether a certificate of

 appealability should issue, "the only question is whether the applicant has shown that jurists of

 reason could disagree with the district court's resolution of his constitutional claims or that jurists

 could conclude the issues presented are adequate to deserve encouragement to proceed further."

 Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

         Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

 Courts requires the district court to "issue or deny a certificate of appealability when it enters a

 final order adverse to the applicant." Because reasonable jurists would all agree that

 Mr. McKeller's claims are barred by 28 U.S.C. § 2254(d), a certificate of appealability is denied.

                                                 V.
                                              Conclusion

         Mr. McKeller's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied

 and a certificate of appealability shall not issue.

         Final Judgment in accordance with this decision shall issue.

 SO ORDERED.




                                                       8
Case 1:19-cv-02112-JPH-MJD Document 9 Filed 09/14/20 Page 9 of 9 PageID #: 1352




 Date: 9/14/2020




 Distribution:

 CALVIN MCKELLER
 989262
 WESTVILLE - CF
 WESTVILLE CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 5501 South 1100 West
 WESTVILLE, IN 46391

 Jesse R. Drum
 INDIANA ATTORNEY GENERAL
 jesse.drum@atg.in.gov




                                      9
